Citation Nr: 0716550	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chest bone 
disability.

3.  Entitlement to service connection for a collar bone 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for right compression 
neuropathy as secondary to status post right wrist fracture.

7.  Entitlement to an increased rating for status post right 
wrist fracture, currently evaluated as 10 percent disabling. 

8.  Entitlement to an increased rating for status post left 
wrist fracture, currently evaluated as 10 percent disabling. 

9.  Entitlement to a 20 percent initial rating for left wrist 
compression neuropathy.

10.  Entitlement to an initial rating in excess of 20 percent 
for left wrist compression neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2005, the veteran testified at a hearing before an 
RO Decision Review Officer.  A transcript of this hearing is 
associated with the claims folder.  On the day of the 
hearing, the veteran's representative withdrew the veteran's 
notice of disagreement with a January 2005 rating decision 
that denied service connection for hearing loss.  

The Board also observes that the issues of entitlement to an 
effective date earlier than January 30, 2004, for compensable 
evaluations for fractures of the wrists were addressed by the 
RO sua sponte in the statement of case issued in November 
2004.  The veteran filed VA Form 9 (substantive appeal) in 
December 2004 as to all issues listed in the statement of the 
case, which would include the foregoing issues.  An appeal 
consists of a timely notice of disagreement with respect to 
an RO decision, followed by the receipt of a timely 
substantive appeal after a statement of the case has been 
issued.  Clearly, this sequence was not followed with respect 
to these issues, and therefore, these issues are not properly 
before the Board.  

In this decision, the Board is granting a 20 percent initial 
rating for the veteran's left wrist compression neuropathy.  
The issue of entitlement to an initial rating in excess of 20 
percent for this disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Neither tinnitus, nor a disability of the chest bone, 
collar bone, either foot, or either shoulder was present 
within one year of the veteran's discharge from service, and 
none of these claimed disorders is otherwise etiologically 
related to service.

2.  The veteran does not have right compression neuropathy as 
the result of service-connected disability.

3.  The veteran's status post wrist fractures are manifested 
by limitation of motion and pain, accompanied by mild muscle 
atrophy in the right wrist; ankylosis is not present; and 
residual scars are not painful, unstable or associated with 
underlying soft tissue damage and do not involve an area or 
areas of 144 square inches (929 square centimeters) or 
greater.

4.  Impairment from the veteran's left wrist compression 
neuropathy more nearly approximates moderate incomplete 
paralysis of the median nerve than mild incomplete paralysis 
of the median nerve.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Chest bone disability was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  Collar bone disability was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  Bilateral foot disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

5.  Bilateral shoulder disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

6.  Right compression neuropathy was not incurred in or 
aggravated by active service, its incurrence or aggravation 
during active service may not be presumed, and it is not 
proximately due to or the result of service-connected status 
post right wrist fracture.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).

7.  The criteria for a rating in excess of 10 percent for 
status post right wrist fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5215, 7802-7804 
(2006).

8.  The criteria for a rating in excess of 10 percent for 
status post left wrist fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5215, 7802-7804 
(2006).

9.  The criteria for a disability rating for left wrist 
compression neuropathy of 20 percent have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.69, 4.124a, 
Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record does not reflect that the veteran has been 
provided the required notice with respect to his claim for a 
higher initial rating for left wrist compression neuropathy.  
The Board has determined that the evidence currently of 
record is sufficient to establish the veteran's entitlement 
to a 20 percent rating for his left wrist compression 
neuropathy throughout the initial evaluation period.  
Therefore, that matter is decided herein.  The issue of 
entitlement to a rating in excess of 20 percent for the 
disability is addressed in the remand that follows the order 
section of the decision.

With respect to the other issues on appeal, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA by a letter mailed in 
February 2004, prior to its initial adjudication of the 
claims.  Although the veteran was not specifically informed 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the 
originating agency to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection with respect to his 
service connection, or concerning the effective date element 
of his claims for increased ratings for his disabilities of 
the wrist, the Board may proceed with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the claimed disabilities and 
increased ratings are not warranted for his wrist 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims is no 
more than harmless error.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records and 
affording him an appropriate VA examination that addressed 
the severity of his service-connected wrist disabilities and 
whether he has neuropathy related to the fracture of his 
right wrist.  Service medical records were previously 
obtained in a prior claim adjudication.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate his claims.  The Board is also unaware of any 
such outstanding evidence.  Although the veteran has not been 
afforded a VA examination in response to his other service 
connection claims, the Board has determined that no such 
examination is required in this case because the evidence 
currently of record is sufficient to decide the claims and 
there is no reasonable possibility that such an examination 
would result in evidence to substantiate any of the claims. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  




II.  Service Connection Claims

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or an organic disease of the nervous 
system, becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

While the veteran contends that he has tinnitus, and chest 
bone, collar bone, bilateral foot, and bilateral shoulder 
pain as the result of a fall he sustained in service in 
December 1982, the service medical records show that his 
complaints, and hence treatment, were confined to his wrists 
at that time.  Indeed, a March 1983 service consultation 
report shows that the veteran denied that he sustained any 
other injuries in the fall.  Also, a Report of Medical 
History dated in July 1983 shows that the veteran continued 
to report that he only sustained fractures to his wrists.  

The veteran was discharged from service in March 1983.  A 
July 1986 periodic service examination report and Report of 
Medical History show that none of the claimed disabilities 
were identified, and these reports note no relevant 
complaints.  A November 1989 VA examination report shows that 
the veteran reported that he fell 25 feet from a pole with 
both hands extended, hitting the ground, and sustaining 
fractures of both hands.  The history reported at that time 
is consistent with the description of the accident and 
injuries sustained in the service medical records.  Only now 
is there testimony from the veteran that when he fell from 
the pole, he landed on all fours-his hands first and then 
his feet, and that service examiners only concentrated on his 
most serious injuries-his wrists.  

Hence, the Board is not persuaded by an opinion noted in a 
June 2004 addendum to a VA rheumatology note that purports to 
link the claimed disabilities to the fall in service.  The 
veteran's complaints included neck, shoulder, and ankle pain, 
and the examiner's assessment included bilateral ankle and 
shoulder pain.  The examiner opined that the veteran appeared 
to have symptomatic post-traumatic osteoarthritis, and he 
acknowledged that except for the veteran's right wrist, the 
physical findings were minimal.  The examiner's opinion, 
however, is clearly based on a history provided by the 
veteran, having initially noted that the veteran had 
"chronic generalized pains, which he seem[ed] to have 
sustained since his fall accident (landing on both wrists and 
ankles) during service last 1982 but ha[d] not received 
adequate medical attention."  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, a medical opinion 
based on an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  In 
the Board's opinion, the clear preponderance of the evidence 
establishes that the injuries sustained in the fall in 
service were limited to the wrists.  Thus, the Board is not 
persuaded by this opinion.  

For these same reasons, the Board is similarly not persuaded 
by an opinion noted in a July 2004 VA ears, nose, and throat 
consult record.  The examiner noted that the veteran reported 
that he sustained a head injury from the fall from the pole 
in service and that he had right side dominant tinnitus since 
that time.  The examiner then opined that the veteran had 
long standing tinnitus likely secondary to head trauma.  No 
head trauma is documented during service, much less 
complaints of tinnitus.  Again, the Board has not found the 
veteran's current recollections concerning what happened in 
service to be credible.  The clear preponderance of the 
evidence establishes that he did not sustained any head 
trauma in service and did not experience tinnitus in service.  
Accordingly, the medical opinion linking the veteran's 
tinnitus to service is of no probative value.

As for the claim for service connection of right compression 
neuropathy as secondary to status post right wrist fracture, 
an April 2004 report on 
electromyograph (EMG) and nerve conduction velocity (NCV) 
studies show no objective findings of the claimed disability.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, 
service connection for right compression neuropathy is not 
warranted at this time. 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claims.

III.  Ratings Claims

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected wrist fracture disabilities.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.  

In a December 1989 rating decision, the RO granted service 
connection for bilateral wrist fractures and assigned each 
wrist a noncompensable evaluation under Diagnostic Code 5215, 
effective August 25, 1989, the date of receipt of claim.  In 
the appealed April 2004 rating decision, the RO increased 
each rating to 10 percent, effective January 30, 2004, the 
date of receipt of the instant claim for an increase.  Also, 
the RO granted separate service connection for left 
compression neuropathy and assigned an initial rating of 10 
percent, effective January 30, 2004.  

The March 2004 VA joint examination report shows that the 
veteran currently complained of chronic pain, weakness, and 
stiffness, with more clinical symptoms and disability on the 
right than left.  There was some lack of endurance in the 
wrists, more on the right than left.  The veteran reported 
that he currently worked as a jet engine mechanic, and that 
he experienced pain when performing his work duties.  

The physical examination showed mild atrophy of the mid-
forearm on the right side compared to the left side 
(circumference of 28.5 centimeters (cm) in comparison to 
circumference of 29.5 cm).

On the radial side of the left forearm, there was a 2 cm by 1 
cm round depressed scar in the area where the pin was placed, 
but there was no tenderness.  On the medial side of the left 
forearm it was hard to find an exit scar from the previous 
pinning.  There was a 2 cm thin scar noted at the base of the 
second "metatarsal" bone on the dorsal aspect of the left 
hand, which the examiner noted was also the area of pinning 
for fixation of the wrist fracture.  There was a "small" 
scar noted at the base of the fifth "metatarsal" of the 
left hand on the ulnar side, which was nontender.  The left 
hand and wrist strength were within normal limits, and range 
of motion testing showed normal range in flexion and 
extension, but ulnar abduction was limited to 35 degrees and 
radial abduction limited to 20 degrees in active and passive 
movement.  There was no significant pain complaint, and there 
was no tenderness in the left wrist.   

In the right wrist, there was a round bony density swelling 
noted on the distal portion of the dorsal aspect of the right 
radius; this area was tender and the bony density became 
prominent on wrist movement.  Range of motion was limited to 
35 degrees in extension, 30 degrees in flexion, 4 degrees in 
radial abduction, and 20 degrees in ulnar abduction with 
pain.  Pain was especially noted in radial abduction.  
Strength test in the wrist was normal in all directions.  
There was a "very faint scar hardly discernable" noted 
where supposedly the pin was placed.

The neurological examination showed intact sensation in the 
hands and the Tinel's sign was negative in the wrists.  

The examiner diagnosed history of bilateral wrist fracture 
with deformity on the right wrist and limitation of motion.  
The examiner indicated that X-rays of the wrists and hands 
showed osteoarthritis with more involvement in the right than 
left most likely post-traumatic and service-connected.  

The April 2004 report on EMG and NCV studies noted a 
conclusion of electrodiagnostic evidence of moderate left 
median compression neuropathy across the wrist likely related 
to service connected injury of severe fall landing on the 
hands.  

At the March 2005 RO hearing, the veteran provided testimony 
on his symptoms.  He confirmed that he remained employed.  
The veteran's representative asked for a separate evaluation 
for arthritis of the wrists.  

Status Post Right (Major) and Left (Minor) Wrist Fractures

Under Diagnostic Code 5215, a 10 percent rating is assigned 
for both the major and minor wrists where palmar flexion is 
limited in line with the forearm (0 degrees), or dorsiflexion 
(extension) is less than 15 degrees.  The veteran did not 
demonstrate the requisite loss of motion on flexion and 
extension of the wrists on VA examination.  Given, however, 
his complaints of pain, weakness, stiffness, and lack of 
endurance on use, and objective evidence of limitation of 
motion, pain, and muscle atrophy, the currently assigned 10 
percent ratings, and not higher, are appropriate.  Moreover, 
a 10 percent rating is the maximum schedular rating available 
under Diagnostic Code 5215, and higher schedular evaluations 
are only available under Diagnostic Code 5214 if ankylosis is 
present.  

Separate compensable evaluations for arthritis of the wrists 
are impermissible as the basis for the current evaluations 
contemplates limitation of motion.  See 38 C.F.R.  §§ 4.14, 
4.71a, Diagnostic Codes 5003, 5010 (2006) (providing that 
traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved).  

Lastly, separate compensable evaluations for residual scars 
of the wrist fractures are not in order.  The veteran does 
not contend that the scars are symptomatic.  Also, the VA 
examination showed that the scars are not demonstrable of 
pain or unstable, and they are not associated with underlying 
soft tissue damage, measuring an area or areas of 144 square 
inches (929 square centimeters) or greater.  See C.F.R.          
§ 4.118, Diagnostic Codes 7802, 7803, 7804 (2006).

Accordingly, the Board concludes that a preponderance of the 
evidence is against the claims, and the veteran is not 
entitled to a rating in excess of 10 percent for either wrist 
fracture disability.  

Left Wrist Compression Neuropathy

As noted above, the veteran is in receipt of a 10 percent 
initial evaluation for his service-connected left wrist 
compression neuropathy.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the Court held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (providing that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  The Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

The veteran is right-hand dominant.  His left wrist 
compression neuropathy is currently rated by analogy under 38 
C.F.R. § 4.124a, Diagnostic Code 8515, which provides that 
incomplete paralysis of the median nerve of the minor upper 
extremity warrants a 10 percent evaluation if it is mild or a 
20 percent evaluation if it is moderate.  According to the 
April 2004 report on the EMG and NCV studies, the veteran has 
moderate left median compression neuropathy.  None of the 
medical evidence establishes that it is less than moderate.  
Therefore, the Board concludes that a 20 percent rating is 
warranted throughout the initial evaluation period.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a higher rating for the veteran's wrist 
disabilities but has found none.  The Board has also 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
disabilities of the wrists and that the manifestations of the 
disabilities are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the service-connected wrist 
disabilities would be in excess of that contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is denied. 

Service connection for chest bone pain/disability is denied.

Service connection for a collar bone disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral shoulder disability is 
denied. 

Service connection for right compression neuropathy as 
secondary to status post right wrist fracture is denied. 

A rating in excess of 10 percent for status post right wrist 
fracture is denied.

A rating in excess of 10 percent for status post left wrist 
fracture is denied.

A 20 percent rating for left wrist compression neuropathy is 
granted throughout the initial evaluation period, subject to 
the criteria applicable to the payment of monetary benefits.


REMAND

As noted above, the veteran has not been provided the notice 
required under the VCAA in response to his claim for a higher 
initial rating for left wrist compression neuropathy.  
Accordingly, the issue of entitlement to an initial rating in 
excess of 20 percent for this disability is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


